IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-74,409-01, WR-74,409-02 AND WR-74,409-03




EX PARTE RODNEY LEN JENKINS, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. D900270AR, D880333AR AND D880336AR 
IN THE 260TH DISTRICT COURT
FROM ORANGE COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to three
charges of delivery of a controlled substance, and was sentenced to three fifteen-year sentences, to
run concurrently . 
            After a review of the records, we find that Applicant's claims concerning the denial of street
time credit for time spent out on parole are without merit.  Therefore, we deny relief.  Applicant's
remaining claims concerning the denial of pre-sentencing jail time credit are dismissed.  Ex parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004) (Where an inmate seeks pre-sentence jail time
credit, "[t]he appropriate remedy in this situation is to require Applicant to present the issue to the
trial court by way of a nunc pro tunc motion, . . . [and] [i]f the trial court fails to respond, Applicant
is first required to seek relief in the Court of Appeals, by way of a petition for a writ of mandamus,
unless there is a compelling reason not to do so .")
 
Filed: September 8, 2010
Do not publish